Citation Nr: 1032814	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).

2.  Entitlement to a rating in excess of 10 percent for post 
operative right knee plica excision with scars, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from April 1995 to March 1997.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2005 rating decision in which the RO, inter alia, 
denied the Veteran's claims for ratings in excess of 10 and 20 
percent for his right knee and low back disabilities, 
respectively.  In September 2005, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
March 2006, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in April 2006.

On April 9, 2010, the Board issued a decision denying the 
Veteran's claims.  For the reasons expressed below, the Board is 
vacating its April 9, 2010 decision.  The Board's decision 
addressing the claim for a rating in excess of 10 percent for 
post operative right knee plica excision with scars is set forth 
below.  The claim for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine is addressed in the 
remand following the order; that matter is being remanded to the 
RO, via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that in his NOD, 
the Veteran requested an earlier effective date for the ratings 
assigned for his low back and right knee disabilities.  This 
request has yet been addressed by the RO.  As such, these matters 
are not properly before the Board and are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  On April 9, 2010, the Board issued a decision denying a 
rating in excess of 20 percent for degenerative disc disease of 
the lumbar spine, to include on an extra-schedular basis pursuant 
to 38 C.F.R. § 3.321(b), and a rating in excess of 10 percent for 
post operative right knee plica excision with scars, to include 
on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b); 
however, in light of additional argument and evidence received 
from the Veteran that was not previously considered, that 
decision must be vacated and a new decision issued in its place.

2.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

3.  Pertinent to the current, November 2004 claim for increase, 
the Veteran's service-connected right knee disability has been 
manifested by pain and some limitation of motion; however, 
flexion has been greater than 30 degrees and extension has been 
full; instability or other impairment has not been shown, and 
scars associated with the disability are not shown to be deep, 
symptomatic, or of the size to warrant a separate, compensable 
rating.

4.  The left knee disability has not been shown to be so 
exceptional or unusual as to render the schedular criteria 
inadequate for rating the disability


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on April 
9, 2010 are met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.904 (2009).

2.  The criteria for a rating in excess of 10 percent for post 
operative right knee plica excision with scars are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Code 
5260 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009).

As mentioned above, on April 9, 2010, the Board denied the 
Veteran's claims for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), and for a 
rating in excess of 10 percent for post operative right knee 
plica excision with scars, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b).  Subsequently, the Board 
received notice from the RO that, pertinent to the claims decided 
in April 9, 2010, and beginning in June 2009, the Veteran had 
submitted additional private and VA medical evidence to the RO 
and had undergone VA examination.  This evidence was in the 
possession of VA but was not associated with the Veteran's claims 
file before the Board at the time of the April 9, 2010 decision.  
Therefore, that evidence was not addressed in the Board's 
decision, and the Veteran was denied due process of law.  The 
Board must therefore vacate the April 9, 2010 decision, and enter 
a new decision addressing the claims on appeal as if the prior 
decision had not been rendered.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for a higher 
rating, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The August 2005 RO rating decision 
reflects the initial adjudication of the claim after issuance of 
the April 2005 letter.

Post rating, a March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  The March 
2006 SOC, and an April 2008 letter, included the pertinent rating 
criteria for evaluating disabilities of the knee.  After issuance 
of the above-described notice, and opportunity for the Veteran to 
respond, the August 2007, August 2008 and October 2008 
supplemental SOCs (SSOCs) reflect readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the timing of 
this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided..  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records, records from the Social Security 
Administration (SSA) and the reports of April 2005, August 2006, 
and September 2008 VA examinations.  Also of record and 
considered in connection with the appeal are the various written 
statements provided by the Veteran, and by his representative, on 
his behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with claim herein 
decided is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim herein decided.  
Consequently, any error in the sequence of events or content of 
the notice is not shown to prejudice the Veteran or to have any 
effect on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

III.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods.

Historically, in a December 1997 rating decision, the RO granted 
service connection service connection and assigned a 10 percent 
rating for right knee disability, effective April 1, 1997.  The 
Veteran filed the current claim for increase in November 2004. 

The Veteran's right knee disability has been rated on the basis 
of limited and/or painful motion.  For rating purposes, normal 
range of motion in a knee joint is from 0 degrees (extension) to 
140 degrees (flexion).  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 60, 
45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 
20, 30, 40, or 50 percent for limitation of extension of the leg 
to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.

The Board notes that, when evaluating such musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  See also 
Johnson v. Brown, 9 Vet. App. 7 (1996).

The VA General Counsel has held that a claimant who has arthritis 
(resulting in limited or painful motion) and instability of a 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, cautioning that any such separate rating must be based on 
additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).  The VA General Counsel has further held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation 
of flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the same 
joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Considering the pertinent evidence in light of the above, the 
Board finds that a rating greater than 10 percent for the 
Veteran's post operative right knee plica excision with scars is 
not warranted at any point pertinent to the November 2004 claim 
for increase.

The Veteran was afforded a VA contract examination in April 2005.  
The examiner noted that the Veteran had arthroscopic surgery of 
the right knee for medial plica excision in February 1997.  The 
Veteran reported right knee pain, occasional pain and swelling 
behind the knee cap, and daily throbbing discomfort.  He had no 
instability and no consistent locking.  By his report, the 
disability did not prevent him from carrying out his activities 
of daily living or work-related responsibilities.  Examination of 
the knees was within normal limits.  Drawer and McMurray's tests 
were within normal limits.  He had no recurrent subluxation, 
locking, joint effusion, or crepitation.  He did have mild 
tenderness to palpation.  There was no ankylosis.  Flexion of the 
right leg was to 110 degrees with pain.  Pain was the major 
functional impact and was present after repetitive use.  There 
was no fatigue, weakness, lack of endurance, or incoordination.  
The diagnosis was post-op right knee arthroscopy for medial plica 
excision in 1997 with residuals of chronic right knee pain and 
decreased motion.

In an October 2005 letter, Dr. F.B. noted that, on examination, 
the Veteran's right medial and lateral, collateral ligaments were 
intact and the knee was stable.  Anterior and posterior cruciates 
were normal.  Range of motion was good, except for a loss of 
about 15 to 20 degrees of flexion.  According to Dr. F.B., recent 
X-rays did not show any progressive pathology in the knee.  The 
Veteran did state that the knee was locking and buckling, but Dr. 
F.B. noted that his examination of the knee was normal.

During the Veteran's August 2006 VA contract examination he again 
reported discomfort and pain in the right knee.  He relayed that 
he used a Neoprene sleeve for ambulation assistance.  On 
examination, there were no appreciable erythema, edema, or heat 
changes.  There was no recurrent subluxation, locking, pain, 
joint effusion, or crepitus.  The drawer and McMurray test were 
within normal limits.  The anterior and posterior cruciate 
ligaments, medial and lateral collateral ligaments, and medial 
and lateral menisci were within normal limits.  Extension was to 
0 degrees with pain occurring at 0 degrees; flexion was to 140 
degrees with pain occurring at 40 to 50 degrees.  The examiner 
stated that the Veteran had pain at the right knee at 40 degrees 
of flexion with flexibility up to 50 degrees with further 
limitation past 50 degrees due to pain on repetitive motion.  
There was no further limitation by fatigue, weakness, lack of 
endurance, or incoordination on repetitive motion.  The diagnosis 
was status post right knee arthroscopic with residual scar.

During the Veteran's September 2008 VA contract examination, he 
reported pain, weakness, stiffness, swelling, giving way and lack 
of endurance.  He did not have heat, redness, locking, 
fatigability and dislocation.  There was a constant pressure 
beneath the kneecap, as well as a popping and the feeling as if 
the knee is going to lock when he is walking.  He wore a brace 
for support.  Examination revealed tenderness.  There was no sign 
of edema, effusion, weakness, redness, heat or guarding of 
movement.  There was no subluxation.  Extension was to 0 degrees 
without pain.  Flexion was to 130 degrees with pain occurring at 
130 degrees.  The joint function was additionally limited by 
pain, but not fatigue, weakness, lack of endurance and 
incoordination.  There was no additional limitation in degree.  
The anterior and posterior cruciate ligaments stability test of 
the right knee was within normal limits, as was the medial and 
lateral meniscus test.  The diagnosis was post operative right 
knee plica excision.

In this case, flexion of the right leg has consistently been 
reported as to greater than 30 degrees and the Veteran has full 
extension.  Motion of the right knee has not been limited to the 
degree necessary to support assignment of a higher rating for the 
service-connected disability.

The Board emphasizes that no higher rating for the right knee 
disability on the basis of limitation of motion is assignable, 
even when functional loss associated with the Veteran's 
complaints of pain is specifically considered (consistent with 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca).  In this case, examiners 
have simply not described limitation of extension to a 
compensable degree or limitation of flexion to 30 degrees or 
less, even when considering the effects of pain and repetitive 
use.  There is otherwise no evidence of functional loss in 
addition to that shown objectively.

The Veteran could, potentially, receive a higher or separate 
rating, under Diagnostic Code 5257, upon a showing of instability 
of the knee.  Here, however, on examination, there have been no 
medical findings of subluxation, and the Veteran's right knee has 
been stable on testing.

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that no 
other diagnostic code provides a basis for higher rating.  As the 
Veteran's knee disability does not involve ankylosis, dislocated 
cartilage, or impairment of the tibia or fibula, evaluation of 
the disability under Diagnostic Codes 5256, 5258 or 5262-
diagnostic codes  providing for more than a 10 percent rating for 
musculoskeletal knee disability-is not appropriate.  See 38 
C.F.R. § 4.71a. 

The disability also has not been shown to involve any factor(s) 
that warrant evaluation under any other provision(s) of VA's 
rating schedule.  In this regard, the Board has considered 
whether the record supports assignment of a separate, compensable 
rating for the scars on the Veteran's right knee.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same injury if 
they do not constitute the same disability or same manifestation 
under 38 C.F.R. § 4.14).  

On August 2006 examination, appreciable lateral and medial scar 
formations of the right knee measuring 1 centimeter in diameter 
with light hyperpigmentation of less than 6 square inches was 
noted.  The scar was otherwise level without tenderness to 
palpation, disfigurement, ulceration, adherence, instability, 
tissue loss, or keloid formation.  There was no hypopigmentation, 
abnormal texture or decreased range of motion due to specificity 
of the scar.  During the September 2008 VA contract examination, 
the examiner noted 3 level right knee scope scars measuring 1 to 
2 centimeters by 0.4 centimeters.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation, 
hyperpigmentation, and abnormal texture.  In this case, a 
compensable rating is not warranted for the right knee scars as 
the area of the scars does not exceed 6 square inches (39 square 
centimeters), the scars are not unstable, painful on examination, 
and they do not cause limitation of function.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7801 to 7804 (2009).

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, the 
Board finds that there is no showing that, at any point pertinent 
to the November 2004 claim for increase, the disability under 
consideration has been shown to reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 
(cited to in the March 2006 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including 
marked interference with employment and frequent periods of 
hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  For this 
disability, the rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than those 
assigned based on more significant functional impairment.  Thus, 
the threshold requirement for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's right knee disability, 
pursuant to Hart, and that the claim for a higher rating must be 
denied.  In reaching these conclusions, the Board has considered 
the applicability of the benefit-of-the doubt doctrine; however, 
as the preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for post operative right knee 
plica excision with scars, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b), is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.

As noted above, VA received additional records regarding the 
Veteran's spine disability prior to the issuance of the April 9, 
2010, Board decision, which were not considered by the Board, and 
the decision was vacated herein.  Subsequently, the Veteran 
submitted a May 2010 private report, showing that he underwent 
lumbar spine surgery.  The Veteran was last afforded a VA 
examination with regards to his spine disability in June 2009, 
prior to this surgery.

To ensure that the record reflects the current severity of the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine, the Board finds that a more contemporaneous 
examination is needed to properly evaluate this disability.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide 
the veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(an examination too remote for rating purposes cannot be 
considered contemporaneous).

Accordingly, the RO should arrange for the Veteran to undergo VA 
neurological and orthopedic examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
notified that failure to report to any scheduled examination(s), 
without good cause, shall result in denial of the claim for 
increase.  See 38 C.F.R. § 3.655(b) (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report to any scheduled 
examination(s), the RO must obtain and associate with the claims 
file copies of any notice(s) of the date and time of the 
examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claim remaining on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
remaining on appeal.  The RO's adjudication of the claim should 
include consideration of whether a "staged" rating of the 
Veteran's disability (assignment of different ratings for 
distinct periods of time, based on the facts found) pursuant to 
Hart (cited to above) is appropriate, as well as whether the 
criteria for invoking the procedures for assignment of a higher 
rating on extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1) are met.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the remaining claim on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or, the time 
period for the Veteran's response has 
expired, the RO should arrange for the 
Veteran to undergo VA orthopedic and 
neurological examinations, by appropriate 
physicians, at a VA medical facility.  The 
neurological examination should be conducted 
first, and that examination report made 
available to the VA orthopedic examiner in 
conjunction with his or her examination. 

The entire claims file must be made 
available to each physician designated 
to examine the Veteran, and each 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include X-
rays) should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

Neurological examination - The physician 
should identify the existence, and frequency 
or extent, as appropriate, of all 
neurological symptoms associated with the 
Veteran's lumbar spine.  The examiner should 
clearly identify whether any such problems 
constitute separately ratable neurological 
manifestation(s) of the service-connected low 
back disability.

Orthopedic examination - The physician 
should conduct range of motion testing of the 
thoracolumbar spine (expressed in degrees, 
with standard ranges provided for comparison 
purposes).  

The physician should render specific findings 
as to whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination.  If pain 
on motion is observed, the physician should 
indicate the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
thoracolumbar spine due to pain and/or any of 
the other symptoms noted above during flare-
ups and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

Considering all orthopedic and neurological 
findings, the physician should also render 
findings particularly responsive to the 
criteria for rating intervertebral disc 
syndrome (IVDS)-specifically, comment as to 
the existence and frequency of any of the 
Veteran's incapacitating episodes (i.e., a 
period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by a 
physician and treatment by a physician).  If 
the Veteran has incapacitating episodes 
associated with his lumbar spine disability, 
the examiner should specify whether, over the 
past 12 months, such episodes have had a 
total duration of (a) at least one week, but 
less than 2 weeks; (b) at least two weeks but 
less than 4 weeks; (c) at least 4 weeks but 
less than 6 weeks; or (d) at least 6 weeks.

4.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file a copy of 
any notice(s) of the date and time of the 
examination(s) sent to him by the pertinent 
VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After accomplishing all requested action, 
as well as any additional action deemed 
warranted by the VCAA, the RO should 
adjudicate the claim for higher rating for 
degenerative disc disease of the lumbar 
spine.  If the Veteran fails, without good 
cause, to report to any scheduled 
examination(s), in adjudicating the claim, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the claim 
for increase in light of pertinent evidence 
(to particularly include all that added to 
the record since the RO's last adjudication 
of the claim) and legal authority (to 
particularly include 38 C.F.R. 
§ 3.321(b)(1)).

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


